UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----- ---- weno ---X
NATIONWIDE INSURANCE COMPANY

and 59 SOUTH 4™, LLC,

 

Plaintiffs,
21 civ 3904 JGK)
-against-

UNITED SPECIALTY INSURANCE COMPANY,
Defendant.
voce eee en neces x

 

ORDER
A pre-motion conference will be held on Tuesday, June 1, 2021, at 2:30pm. Dial-in:
888 363-4749, with access code 8140049,

The clerk is directed to close docket 11 as a letter motion.

—“ "JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

SO ORDERED.

 
  
 

* Ms, a“

Dated: New York, New York
May 20, 2021

 
